NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2793-19
                                                                   A-3547-19

ESTATE OF EILEEN TIGHE,
by DAWN KANASZKA,
administrator, and DAWN
KANASZKA, individually,

          Plaintiffs-Appellants,

v.

THE WOODLANDS CENTER,

          Defendant-Respondent,

and

ROBERT WOOD JOHNSON
UNIVERSITY HOSPITAL NEW
BRUNSWICK and JFK MEDICAL
CENTER,

     Defendants.
______________________________

ESTATE OF HENRY PISTILLI, by
MILDRED PISTILLI, administrator,
and MILDRED PISTILLI,
individually,
      Plaintiffs-Appellants,

v.

2 DEER PARK DRIVE
OPERATIONS, LLC, d/b/a PARK
PLACE CENTER, and THE ELMS
OF CRANBURY,

     Defendants-Respondents.
______________________________

            September 15, 2021 – Decided September 20, 2021

            Before Judges Hoffman, Geiger, and Susswein.

            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket Nos. L-1975-19
            and L-3533-19.

            Stark & Stark, PC, attorneys for appellants Estate of
            Eileen Tighe and Estate of Henry Pistilli (Sherri L.
            Warfel, of counsel; Alex J. Fajardo, on the brief).

            Buchanan Ingersoll & Rooney, PC, attorneys for
            respondents 2 Deer Park Drive Operations, LLC, d/b/a
            Park Place Center, and 1400 Woodland Avenue
            Operations, LLC, d/b/a The Woodlands (David L.
            Gordon, Alexis A. Graziano, and David R. Drake, of
            counsel and on the briefs).

      We have been advised prior to oral argument that this matter

has been amicably adjusted and the parties have stipulated to the

dismissal of this appeal. Accordingly, the appeal is dismissed with

prejudice and without costs.

                                                                      A-2793-19
                                      2